Citation Nr: 0807153	
Decision Date: 03/03/08    Archive Date: 03/12/08

DOCKET NO.  06-01 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from July 1966 until October 
1989.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an October 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Nashville, Tennessee.

The veteran provided testimony at a videoconference hearing 
before the undersigned in July 2007.  He submitted additional 
evidence at the hearing and indicated that he wanted to waive 
initial consideration by the Agency of Original Jurisdiction 
(AOJ).


FINDINGS OF FACT

The competent evidence does not show that the veteran is 
precluded from 
substantially gainful employment as a result of his service-
connected disabilities.


CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.340, 
3.341, 4.15, 4.16, 4.18, 4.19 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  The Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the RO.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of a letters 
sent to the appellant in February 2005, December 2005, and 
May 2004.  The letters informed the appellant of what 
evidence was required to substantiate the claim and of the 
appellant's and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession to the RO.  

Although the notice letters were not sent before the initial 
RO decision in this matter, the Board finds that the actions 
taken by VA after providing the notice have essentially cured 
the error in the timing of notice.  Not only has the 
appellant been afforded a meaningful opportunity to 
participate effectively in the processing of his claim and 
given ample time to respond, but the RO also readjudicated 
the case by way of a supplemental statement of the case 
issued in February 2007, after the notice was provided.  

Thus, while the timing of the VCAA notice is presumed to be 
prejudicial, VA has overcome the burden of prejudicial error 
by giving the veteran actual notice of what was needed to 
support his claim.  The purpose behind the notice requirement 
has been satisfied and the veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.

With respect to the Dingess requirements, an undated letter 
from the RO provided the veteran with notice of what type of 
information and evidence was needed to establish a total 
disability rating, as well as notice of the type of evidence 
necessary to establish an effective date.  With that letter, 
the RO effectively satisfied the remaining notice 
requirements with respect to all issues on appeal.  

Based on the foregoing, adequate notice was provided to the 
appellant prior to the transfer and certification of the 
veteran's case to the Board and complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this 
case, it appears that the RO has obtained all relevant 
medical records identified by the veteran and his 
representative.  The veteran was afforded a VA examination in 
August 2004; however, the VA examiner did not offer an 
opinion regarding the veteran's unemployability.  Under these 
circumstances, further development is usually required to 
obtain such an opinion.  See Friscia v. Brown, 7 Vet. App. 
294, 297 (1994).  In a June 2006 statement, however, the 
veteran indicated that he did not want another examination.  
This refusal to appear to an examination is tantamount to 
failing to report to an examination.  And VA regulation 
clearly states that when a claimant, without good cause, 
fails to report for an examination scheduled in conjunction a 
claim for increase compensation benefits, the claim shall be 
denied.  See 38 C.F.R. § 3.655(a).  Therefore, no further 
duty to assist the veteran in the development of his claim is 
required.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Merits of the Case

The veteran is claiming entitlement to TDIU.  VA regulations 
indicate that when a veteran's schedular rating is less than 
total (for a single or combination of disabilities), a total 
rating may nonetheless be assigned when: 1) if there is only 
one disability, this disability shall be ratable at 60 
percent or more; and 2) if there are two or more 
disabilities, at least one disability shall be ratable at 40 
percent or more, and there must be sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  See 38 C.F.R. § 4.16(a).  

To meet the requirement of "one 60 percent disability" or 
"one 40 percent disability," the following will be considered 
as one disability: (1) disability of one or both lower 
extremities, including the bilateral factor, if applicable; 
(2) disabilities resulting from one common etiology; (3) 
disabilities affecting a single body system; (4) multiple 
injuries incurred in action; and (5) multiple disabilities 
incurred as a prisoner of war.  Id.  In addition to the 
foregoing, there must be evidence that the disabled person is 
unable to secure or follow a substantially gainful 
occupation.  Id.  Marginal employment is not considered 
substantially gainful employment.  Id.  A total disability 
rating may also be assigned pursuant to the procedures set 
forth in 38 C.F.R. § 4.16(b) for veterans who are unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in section 4.16(a).

The veteran's TDIU claim was received in May 2004.  At that 
time, a 60 percent rating was in effect for an arachnoid cyst 
with bilateral leg weakness and right leg atrophy.  He was 
also rated at 10 percent for low back strain with 
degenerative changes, hammertoes of the right foot, 
hammertoes of the left foot, hypertension, and right 
patellofemoral pain syndrome.  Additionally, he had several 
noncompensable evaluations.  Based on these ratings, his 
combined disability evaluation was 80 percent.  

Based on the above, the veteran does meet the thresholds for 
an award of TDIU as set forth under 38 C.F.R. § 4.16(a).  
However, in order for the claim to be granted, it must 
additionally be shown that the veteran is unable to secure or 
follow a substantially gainful occupation as a result of his 
service-connected disabilities.  

In determining whether the veteran is able to secure and 
follow a substantially gainful occupation, consideration may 
be given to the veteran's level of education, special 
training, and previous work experience in arriving at a 
conclusion, but not to his age or to the impairment caused by 
nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 
4.16, 4.19.  In a VA Form 21-8940 received by the RO in May 
2004, the veteran indicated that he had last worked full time 
during service as a transportation manager.  He began that 
position in 1993 and indicated that he became too disabled to 
work in January 2004.  That form further indicated that the 
veteran had completed three years of college.  He listed no 
additional education or training.  

In a VA Form 21-4192 submitted in June 2004, the veteran 
explained that he retired from his position as transportation 
manager.  Disability was not cited as a reason for the 
termination of employment, and the veteran indicated that he 
had not missed any days of work due to disability in his last 
year of employment.  

Again, the veteran contends that his service-connected 
disabilities preclude him from engaging in substantially 
gainful employment.  He clarified at his July 2007 
videoconference hearing that although he did not retire from 
his job on disability, he was experiencing significant 
problems with his service-connected disabilities at that 
time.  He expressed his belief that he could no longer 
function at his job.  Furthermore, it was noted at the 
hearing that the veteran was wearing braces on his back and 
right ankle and that he walked with a cane.  He stated that 
his service-connected disabilities limited his ability to 
climb up and down steps, and that prolonged sitting and 
walking was also problematic.

The Board acknowledges the veteran's statements, as detailed 
in pertinent part above.  The Board also acknowledges that he 
is competent to provide evidence as to the observable 
symptoms of his disability, and the impact that it has on his 
daily life.  See Layno v. Brown, 6 Vet. App. 465 (1994).  
Nevertheless, a TDIU can not be granted in the absence of a 
finding by a medical professional that the veteran is 
precluded from employment due to his service-connected 
disabilities.  No such opinion is present in the claims file.  
The Board emphasizes that the veteran declined an opportunity 
for another VA examination to address this question in 2006.  

The Board recognizes that the veteran was awarded SSA 
disability benefits in 2006.  Specifically, a September 2006 
determination by the Social Security Administration (SSA) 
indicates an award of disability benefits for "severe 
impairments including lumbar and cervical degenerative disc 
disease with a mass on the lumbar spine."  While it is 
acknowledged that SSA records may be "pertinent" to VA 
claims, they are not controlling for VA determinations.  See 
Collier v. Derwinski, 1 Vet. App. 412 (1991); Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  In any event, the SSA 
determination here found that the veteran was unemployable as 
a result of both service-connected (lumbar) and non-service 
connected (cervical) disabilities.  Therefore, this 
determination by SSA does not establish the criteria 
necessary for a grant of TDIU.  

In conclusion, the competent evidence of record fails to show 
that the veteran is unable to obtain or maintain 
substantially gainful employment solely as a result of his 
service-connected disabilities.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).  Accordingly, the 
appeal is denied.


ORDER

Entitlement to TDIU is denied.



____________________________________________
DOUGLAS E. MASSEY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


